Title: To George Washington from John Sinclair, 15 June 1793
From: Sinclair, John
To: Washington, George



Sir
London 15th June 1793.

I had the honour of receiving yours, and hear, with much pleasure, that the pursuits in which I am engaged, have the good fortune to meet with your approbation.
I am persuaded that you will learn with peculiar satisfaction, that I have at last succeeded, in procuring a public institution for promoting a zeal for agricultural pursuits, & ascertaining the best means of carrying on the internal improvement of this country. I hope that a similar Board will be set on foot by Congress, and, under its auspices, a statistical survey carried on, of your extensive & flourishing Empire. I could almost pledge myself to take a voyage to America, to have the pleasure of setting such a plan a going, and of seeing so many respectable characters there whom I esteem. Believe me, with great regard—Your very faithful humble Servant

John Sinclair

